Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MING, Pub. No:  US 2018-0055440; TAKO, Pub. No.: US 2021-0022812; SRINIVASA, Pub. No.: US 2014-0240471; LYMAN, Pub. No.: US 2022-0061746) does not teach nor suggest in detail the limitations: 
“A non-transitory computer readable medium storing data and computer implementable instructions that, when executed by at least one processor, cause the at least one processor to perform operations for providing wound capturing guidance, the operations comprising: receiving a plurality of frames from at least one image sensor associated with a mobile device, at least one of the plurality of frames containing an image of a wound; displaying, on the mobile device, a real time video comprising at least a portion of the plurality of frames and a visual overlay indicating a desired position of the wound; detecting, based on at least part of the plurality of frames, that the wound is in the desired position; before detecting that the wound is in the desired position, displaying, on the mobile device, an indication to correct an actual position of the wound in the video; after detecting that the wound is in the desired position, halting the display of the indication to correct the actual position of the wound in the video; when the wound is in the desired position, displaying an indication on the mobile device to move the mobile device in a desired direction; receiving motion data from at least one motion sensor associated with the mobile device; detecting, based on the motion data of the mobile device, that the mobile device has moved in the desired direction; and when the mobile device has moved in the desired direction, displaying an additional indication on the mobile device” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MING does not teach or suggest in detail before detecting that a wound is in the desired position, displaying on a mobile device an indication to correct an actual position of the wound in a video.  As well, the prior art is silent as to after detecting that a wound is in the desired position, halting the display of the indication to correct the actual position of the wound in the video.  The prior art is silent as to receiving motion data from a motion sensor associated with the mobile device for detecting, from the mobile device, motion data that the mobile device has moved in the desired direction and when this occurs displaying an additional indication on the mobile device as amended by the Applicant.  
MING is a system that performs wound capturing guidance that includes receiving a plurality of frames from a camera that is part of a mobile device that is used to capture images of a wound.  The prior art teaches displaying on a mobile device at least a portion of the plurality of frames and a visual overlay indicating a desired position of the wound.  The prior art also discloses detecting, based on at least part of the plurality of frames, that the wound is in the desired position and when the wound is in the desired position, displaying an indication on the mobile device to move the mobile device in a desired direction. The prior art also discloses receiving motion data that the mobile device has moved in the desired direction and when the mobile device has moved in the desired direction, displaying an additional indication on the mobile device.  The closest NPL WANG (WANG, “Smartphone-based wound assessment system for patients with diabetes”, 2014) discusses generally a mobile device for detecting wound positions and image capture and analysis but is silent as to at least using display indications to correct a position for motion sensors for directional determination of the mobile device relating to the wound.
Whereas, as stated above, Applicant’s claimed invention recites before detecting that a wound is in the desired position, displaying on a mobile device an indication to correct an actual position of the wound in a video and claims after detecting that a wound is in the desired position, halting the display of the indication to correct the actual position of the wound in the video.  The claims also recite receiving motion data from a motion sensor associated with the mobile device for detecting, from the mobile device, motion data that the mobile device has moved in the desired direction and when this occurs displaying an additional indication on the mobile device. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-5, 7-22 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481